


110 HR 5824 IH: Veterans Mortgage Education Act of

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5824
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to establish a
		  mortgage foreclosure counseling program for members of the Armed Forces
		  returning from service abroad.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Mortgage Education Act of
			 2008.
		2.Counseling on mortgage
			 foreclosures for members of the Armed Forces returning from service
			 abroad
			(a)In
			 generalThe Secretary of Defense shall develop and implement a
			 program to advise members of the Armed Forces (including members of the
			 National Guard and Reserve) who are returning from service on active duty
			 abroad (including service in Operation Iraqi Freedom and Operation Enduring
			 Freedom) on actions to be taken by such members to prevent or forestall
			 mortgage foreclosures.
			(b)ElementsThe
			 program required by subsection (a) shall include the following:
				(1)Credit
			 counseling.
				(2)Home mortgage
			 counseling.
				(3)Such other
			 counseling and information as the Secretary considers appropriate for purposes
			 of the program.
				(c)Timing of
			 provision of counselingCounseling and other information under
			 the program required by subsection (a) shall be provided to a member of the
			 Armed Forces covered by the program as soon as practicable after the return of
			 the member from service as described in subsection (a).
			
